KENNEDY, Circuit Judge,
concurring in part and dissenting in part:
In my view, the words of the statute support the Commission’s findings rather than the principal holding of my colleagues. With all respect, I dissent from the holding that the Commission had no authority to grant the intrastate certificates based on the underlying interstate routes.
The Bus Act permits the Commission to grant a certificate to a motor common carrier of passengers if the carrier’s “intrastate transportation is to be provided on a route over which the carrier has authority ... to provide interstate transportation of passengers.” 49 U.S.C. § 10922(c)(2)(A). The statute sustains the Commission’s interpretation, for the only word that links intrastate transportation and interstate transportation is “route.” The majority’s holding refines the statutory scheme considerably, and, I suggest, quite impermissi-bly, by substituting a different concept. The majority holds that there must be a demonstrated connection between intrastate “services” and preexisting or simultaneously approved interstate “services.” At other points in the opinion, in lieu of the word “services,” the majority uses the term “operations.” The terms “route,” on the one hand, and “services” or “operations” on the other, are not correlatives, as a matter either of ordinary semantics or motor carrier regulation. The court’s importation of the concept of services and operations into a statute in which the key term is “route” seems contradicted both by the plain language of the statute and the analytic structure of the Act as a whole.
The statute provides for an intrastate certificate where the carrier “has been granted authority” or “will be granted authority” to provide interstate transportation over a route. 49 U.S.C. § 10922(c)(2)(B). This grant of plenary authority is quite different from the mere conduct of operations. Indeed, there is no evidence that Congress intended to define a route differently for intrastate and interstate purposes. Under the majority’s test, the Commission must depart substantially from the clear statutory scheme to make a finding that the intrastate services are somehow connected to the interstate services. There is so little guidance in the statute for the majority’s mandated equivalency that the court returns the case to the Commission to articulate new standards. It is doubtful the Commission can do so without reaching far beyond the statute.
The Act’s entry and exit provisions demonstrate the analytic problems the majority creates by equating “operations” or “services” with “routes.” The entry provisions impose no requirement upon a carrier to begin full operations immediately over all authorized intrastate and interstate routes upon obtaining authority from the Commission. See 49 U.S.C. § 10922(c)(2)(A), (B). Similarly, the Commission has authority to require a carrier to maintain intrastate services over intrastate routes while allowing it to cease its interstate operations over interstate routes. See 49 U.S.C. § 10935(e)(3). These provisions require no connection between intrastate and interstate services, and it undermines the integrity of the Act to read into it the nexus the majority postulates. It is the concept of a route, not service, which is integral to the Act.
The majority is correct that the paradigmatic example used by congressional sponsors to explain the Act was the case where a route and services were coextensive, so that the same bus made local stops on an interstate journey. See, e.g., S.Rep. No. *1133411, 97th Cong., 2d Sess., reprinted in 1982 U.S.Code Cong. & Ad.News 2308, 2314-15. The example neatly fits the majority’s test. But the language of the statute controls the statute’s interpretation, not the principal example given to recommend its enactment. Even assuming that we should turn to legislative history for an explanation of the statute, an approach I reject given the statute’s unambiguous terms, the point that emerges from the history is that carriers holding interstate certificates were impeded in their operations by severe regulatory costs and delays resulting from concurrent federal and state regulation, and that Congress intended to foster competition by removing a good deal of state jurisdiction and control. See, e.g., id. The words of the statute mirror that purpose; the holding of the majority does not.
In the case of the certificates here in question, local transportation was on a route or routes for which the carrier had authority from the Commission. The Commission issued a certificate to Funbus authorizing Funbus “to conduct regular-route transportation in intrastate, interstate, or foreign commerce at all intermediate points over twelve routes that form a network connecting points in Southern California and Las Vegas.” Funbus Systems, Inc., ICC No. MC-C-10917, at 10-11 (Dec. 28, 1984). Funbus then began operating a bus service between Los Angeles International Airport, Buena Park, and Anaheim, all within the state of California. The Commission granted Lounge Car’s application “to transport passengers in intrastate, interstate, and foreign commerce over nine routes ... [that] extend between Los Ange-les, CA, or points in the vicinity, on the one hand, and, on the other, San Francisco, CA; San Ysidro, CA; Phoenix, AZ; and Las Vegas, NV.” Lounge Car Tours Charter Company, Inc., ICC No. MC-153325 (Sub-No. 2), at 1 (Oct. 4,1984). Lounge Car had been operating a regular-route bus operation between Los Angeles International Airport and Anaheim. While the parties objecting to the Commission’s holding claim that the Lounge Car certificate in particular was a subterfuge to avoid state regulation, the facts in the record do not compel that inference. The ordinary processes and discretion of the agency are sufficient to ensure that it will not allow the integrity of the Act to be undermined in this regard.
I agree with the holding of the majority on all of the procedural aspects of this case, Parts I through III of the majority opinion, and the court’s holding regarding mootness in Part VI of its opinion. I further agree, for the reasons given by the Commission, that the service here is not a special operation under 49 U.S.C. § 10922(c)(2)(H), and that the incidental to air exception, 49 U.S.C. § 10526(a)(8)(A), is not applicable. On the principal issue of the Commission’s jurisdiction and authority to issue the intrastate certificates, I must tender this dissent.